The Court having heretofore granted a Petition for Rehearing to the Plaintiff in Error, E.D. Tison, and having further considered the cause upon the Transcript of the Record of the judgment of the Circuit Court and upon additional briefs and argument submitted upon the rehearing, and being now fully advised in the premises, it is ordered and adjudged by the Court that the judgment entered herein by this Court on July 29, 1937, *Page 244 
affirming the judgment of the Circuit Court, should be and is now hereby reaffirmed, and it is so ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.